DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-4, 6-8, and 13-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 and 11 of U.S. Patent No. 11,152,945 in view of Brennan (US 7,902,933; reference of record). 
Claims 2-4, 6-8, and 13-19 in the instant application are broad presentations of claims 1-9 and 11 of Brennan except for the presence of the term “discrete” with respect to the amplitude regulation using the second feedback path.
However, it is well-known to those of ordinary skill in the art to use discrete amplitude regulation in an oscillator circuit. For example, see capacitors 126-127 in figure 1 and col. 6, lines 22-34 of Brennan.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use discrete amplitude regulation in the second feedback of the current claim listing because such a modification would have been merely implementing a well-known amplitude regulation technique.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4, 6-8, and 10-19 are rejected under 35 U.S.C. 103 as being unpatentable over Brennan (US 7,902,933; reference of record) in view of Zhang (US 2017/0331461; reference of record). Note: the dependent claims have been grouped with their respective independent claims below.
Regarding claim 13, Brennan teaches an oscillator control circuit (figure 1) comprising:
a first feedback circuit (providing Igm) operatively connected to an amplitude detector (134) and a first control input (at 132) of an oscillator (100, 126, 127, 132, 138), the first feedback circuit configured to control an amplitude of an output of the oscillator by continuously applying a first control signal (Igm) to the first control input (Igm is considered time-continuous because amplitude control 134 is continuously detecting the oscillator amplitude and providing Igm to amplifier 132) in response to an amplitude detected by the amplitude detector (134); and
a second feedback circuit (elements providing control signal to load capacitors 126/127) operatively connected to the amplitude detector (134) and a second control input (input to 126/127) of the oscillator, the second feedback circuit configured to provide a second control signal (provided to 126/127) to control one or more amplitude regulating parameters of the oscillator only at discrete times (The capacitors 126/127 are discretely turned on and off. See col. 6, lines 22-34).
Brennan fails to teach operating the second feedback circuit for amplitude regulation when the oscillator is stable.
Zhang teaches applying amplitude control to an oscillator after the oscillator has stabilized to decrease duty cycle deterioration. See para. [0004], [0056], and [0062].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply amplitude control through the second control signal of Brennan after stabilization of the oscillator output because such a modification would have provided the benefit of decreasing duty cycle deterioration in the oscillator output.
Regarding claim 2, Brennan teaches wherein the second feedback circuit is further configured to control the second control signal to change the one or more amplitude regulating parameters responsive to an upcoming random access channel transmission event, an upcoming radio transmission event, and/or an upcoming radio reception event (The oscillator of Brennan is used in radio communications. Col. 1, lines 19-56. When the oscillator of Brennan is preparing for transmission/reception, the amplitude first requires regulation.).
Regarding claim 3, Brennan teaches wherein the first feedback circuit is further configured to control the amplitude of the oscillator output, responsive to the detected amplitude, by continuously controlling a gain of the oscillator (Col. 4, lines 5-16).
As for claim 4, Brennan teaches wherein the one or more amplitude regulating parameters comprise: an oscillator bias current; a number of oscillator gm cells; a bias point of one or more of the oscillator gm cells; and/or a variable resistance connected in parallel with a core of the oscillator (The transconductance of the oscillator is the negative resistance, which is a function of the adjustable load capacitance. Col. 3, lines 18-20).
As for claim 14, Brennan teaches further comprising the oscillator (100, 126, 127, 132, 138) and the amplitude detector (134).
As for claim 15, Brennan modified by Zhang teaches wherein the second feedback circuit is further configured to control the second control signal to prevent the one or more amplitude regulating parameters of the oscillator from changing when the oscillator powers on (This would be a consequence of the modification to Brennan with Zhang. Specifically, modifying Brennan to regulate the oscillator amplitude after stabilization of the oscillator also means amplitude regulation will be prevented from occurring when the oscillator is powering on and exhibiting unstable oscillation.).
Regarding claims 6-8, 16, and 17, the methods as recited in the claims are inherently present in the structure discussed above in the rejection of claims 2-4 and 13-15.
Regarding claim 18, Brennan teaches a wireless communication device (col. 1, lines 19-56) comprising: 
an oscillator (100, 126, 127, 132, 138), an amplitude detector (134), and an oscillator control circuit (elements generating Igm and control signals for 126/127), the oscillator control circuit comprising:
a first feedback circuit (providing Igm) operatively connected to an amplitude detector (134) and a first control input (at 132) of an oscillator (100, 126, 127, 132, 138), the first feedback circuit configured to control an amplitude of an output of the oscillator by continuously applying a first control signal (Igm) to the first control input (Igm is considered time-continuous because amplitude control 134 is continuously detecting the oscillator amplitude and providing Igm to amplifier 132) in response to an amplitude detected by the amplitude detector (134); and
a second feedback circuit (elements providing control signal to load capacitors 126/127) operatively connected to the amplitude detector (134) and a second control input (input to 126/127) of the oscillator, the second feedback circuit configured to provide a second control signal (provided to 126/127) to control one or more amplitude regulating parameters of the oscillator only at discrete times (The capacitors 126/127 are discretely turned on and off. See col. 6, lines 22-34).
Brennan fails to teach operating the second feedback circuit for amplitude regulation when the oscillator is stable.
Zhang teaches applying amplitude control to an oscillator after the oscillator has stabilized to decrease duty cycle deterioration. See para. [0004], [0056], and [0062].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply amplitude control through the second control signal of Brennan after stabilization of the oscillator output because such a modification would have provided the benefit of decreasing duty cycle deterioration in the oscillator output.
Regarding claim 10, Brennan teaches wherein the second feedback circuit is further configured to control the second control signal to change the one or more amplitude regulating parameters responsive to an upcoming random access channel transmission event, an upcoming radio transmission event, and/or an upcoming radio reception event (The oscillator of Brennan is used in radio communications. Col. 1, lines 19-56. When the oscillator of Brennan is preparing for transmission/reception, the amplitude first requires regulation.).
Regarding claim 11, Brennan teaches wherein the first feedback circuit is further configured to control the amplitude of the oscillator output, responsive to the detected amplitude, by continuously controlling a gain of the oscillator (Col. 4, lines 5-16).
As for claim 12, Brennan teaches wherein the one or more amplitude regulating parameters comprise: an oscillator bias current; a number of oscillator gm cells; a bias point of one or more of the oscillator gm cells; and/or a variable resistance connected in parallel with a core of the oscillator (The transconductance of the oscillator is the negative resistance, which is a function of the adjustable load capacitance. Col. 3, lines 18-20).
As for claim 19, Brennan modified by Zhang teaches wherein the second feedback circuit is further configured to control the second control signal to prevent the one or more amplitude regulating parameters of the oscillator from changing when the oscillator powers on (This would be a consequence of the modification to Brennan with Zhang. Specifically, modifying Brennan to regulate the oscillator amplitude after stabilization of the oscillator also means amplitude regulation will be prevented from occurring when the oscillator is powering on and exhibiting unstable oscillation.).

Claims 2-4, 6-8, and 10-19 are rejected under 35 U.S.C. 103 as being unpatentable over Na et al. (US 2014/0035684; “Na”; reference of record) in view of Zhang. Note: the dependent claims have been grouped with their respective independent claims below.
Regarding claim 13, Na teaches an oscillator control circuit (See figures 1 and 3) comprising:
a first feedback circuit (13 and MUX in figure 3) operatively connected to an amplitude detector (11) and a first control input (CORE_BIAS) of an oscillator (30), the first feedback circuit configured to control an amplitude of an output of the oscillator by continuously applying a first control signal to the first control input (When ACC_OUT is provided through the MUX, the analog signal CORE_BIAS is a continuous signal. Para. [0056]) in response to an amplitude detected by the amplitude detector (11); and
a second feedback circuit (12, 14) operatively connected to the amplitude detector (11) and a second control input (Gm_cont, also in the specs as G_CONT) of the oscillator (30), the second feedback circuit configured to provide a second control signal (Gm_CONT) to control one or more amplitude regulating parameters of the oscillator only at discrete times (Digitally turning the unit transconductance cell on/off is discrete control. Para. [0060]).
Na fails to teach operating the second feedback circuit for amplitude regulation when the oscillator is stable.
Zhang teaches applying amplitude control to an oscillator after the oscillator has stabilized to decrease duty cycle deterioration. See para. [0004], [0056], and [0062].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply amplitude control through the second control signal of Na after stabilization of the oscillator output because such a modification would have provided the benefit of decreasing duty cycle deterioration in the oscillator output.
As for claim 2, Na teaches wherein the second feedback circuit is further configured to control the second control signal to change the one or more amplitude regulating parameters responsive to an upcoming random access channel transmission event, an upcoming radio transmission event, and/or an upcoming radio reception event (para. [0005]).
Regarding claim 3, Na teaches wherein the first feedback circuit is further configured to control the amplitude of the oscillator output, responsive to the detected amplitude, by continuously controlling a gain of the oscillator (para. [0056]).
Regarding claim 4, Na teaches wherein the one or more amplitude regulating parameters comprise: an oscillator bias current (para. [0041]); a number of oscillator gm cells; a bias point of one or more of the oscillator gm cells; and/or a variable resistance connected in parallel with a core of the oscillator.
As for claim 14, Na teaches further comprising the oscillator (30) and the amplitude detector (11).
As for claim 15, Na modified by Zhang teaches wherein the second feedback circuit is further configured to control the second control signal to prevent the one or more amplitude regulating parameters of the oscillator from changing when the oscillator powers on (This would be a consequence of the modification to Na with Zhang. Specifically, modifying Na to regulate the oscillator amplitude after stabilization of the oscillator also means amplitude regulation will be prevented from occurring when the oscillator is powering on and exhibiting unstable oscillation.).
Regarding claims 6-8, 16, and 17, the methods as recited in the claims are inherently present in the structure discussed above in the rejection of claims 2-4 and 13-15.
As for claim 18, Na teaches a wireless communication device (para. [0005]) comprising: 
an oscillator (30), an amplitude detector (11), and an oscillator control circuit (12-14 and MUX), the oscillator control circuit comprising:
a first feedback circuit (13 and MUX in figure 3) operatively connected to an amplitude detector (11) and a first control input (CORE_BIAS) of an oscillator (30), the first feedback circuit configured to control an amplitude of an output of the oscillator by continuously applying a first control signal to the first control input (When ACC_OUT is provided through the MUX, the analog signal CORE_BIAS is a continuous signal. Para. [0056]) in response to an amplitude detected by the amplitude detector (11); and
a second feedback circuit (12, 14) operatively connected to the amplitude detector (11) and a second control input (Gm_cont, also in the specs as G_CONT) of the oscillator (30), the second feedback circuit configured to provide a second control signal (Gm_CONT) to control one or more amplitude regulating parameters of the oscillator only at discrete times (Digitally turning the unit transconductance cell on/off is discrete control. Para. [0060]).
Na fails to teach operating the second feedback circuit for amplitude regulation when the oscillator is stable.
Zhang teaches applying amplitude control to an oscillator after the oscillator has stabilized to decrease duty cycle deterioration. See para. [0004], [0056], and [0062].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply amplitude control through the second control signal of Na after stabilization of the oscillator output because such a modification would have provided the benefit of decreasing duty cycle deterioration in the oscillator output.
As for claim 10, Na teaches wherein the second feedback circuit is further configured to control the second control signal to change the one or more amplitude regulating parameters responsive to an upcoming random access channel transmission event, an upcoming radio transmission event, and/or an upcoming radio reception event (para. [0005]).
Regarding claim 11, Na teaches wherein the first feedback circuit is further configured to control the amplitude of the oscillator output, responsive to the detected amplitude, by continuously controlling a gain of the oscillator (para. [0056]).
Regarding claim 12, Na teaches wherein the one or more amplitude regulating parameters comprise: an oscillator bias current (para. [0041]); a number of oscillator gm cells; a bias point of one or more of the oscillator gm cells; and/or a variable resistance connected in parallel with a core of the oscillator.
As for claim 19, Na modified by Zhang teaches wherein the second feedback circuit is further configured to control the second control signal to prevent the one or more amplitude regulating parameters of the oscillator from changing when the oscillator powers on (This would be a consequence of the modification to Na with Zhang. Specifically, modifying Na to regulate the oscillator amplitude after stabilization of the oscillator also means amplitude regulation will be prevented from occurring when the oscillator is powering on and exhibiting unstable oscillation.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEVI GANNON whose telephone number is (571)272-7971. The examiner can normally be reached 7:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEVI GANNON/Primary Examiner, Art Unit 2849                                                                                                                                                                                                        April 6, 2022